DETAILED ACTION

Allowable Subject Matter
Claim(s) 1 – 4, 8 – 11, 15 - 18 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art teaches an encoder, comprising: circuitry; and a memory connected to the circuitry, wherein, in operation, the circuitry: performs a determination process of enabling or disabling a position dependent intra prediction combination (PDPC) process which is a process of determining a plurality of predicted values of a pixel in a current picture to be encoded, on a block-by- block basis based on availability of at least one reference pixel among a plurality of reference pixels, the determination process being performed by (i) generating the plurality of predicted values of the pixel, using a plurality of reference pixels in the current picture, and (ii) regardless of a shape of a current block to be processed, filtering the plurality of predicted values based on a position of the pixel, using as inputs coordinates of a pixel located at an upper-left of the current block, a width and a height of each of the plurality of reference pixels, and a kind of an intra prediction mode, wherein (i) when a result of the determination process indicates that the at least one reference pixel is available, the circuitry enables the PDPC process on the block-by-block basis, and (ii) when a result of the determination process indicates that the at least one reference pixel is unavailable, the circuitry disables the PDPC process on the block-by-block basis.  The closest prior art does not teach wherein (i) when a prediction mode with an index higher than an index for vertical intra prediction direction is applied to the current block, the plurality of reference pixels are located left of the current block, and (ii) when a prediction mode with an index lower than an index for horizontal intra prediction direction is applied to the current block, the plurality of reference pixels are located above the current block.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487